Title: Thomas Jefferson to Joseph Graham, 29 January 1814
From: Jefferson, Thomas
To: Graham, Joseph


          
            Monticello
            Jan. 29. 14.
          Th: Jefferson presents his compliments to mr Graham and his thanks for the Discourse he has been so kind as to send him. he has observed with real pleasure the sentiments of pure patriotism which it breathes & inculcates, it’s just
			 applications of the precepts of the gospel which teach so emphatically the
			 duties we owe to our country, and it’s demonstrations of the incivism and heterodoxy of those who would derive from that authority sanctions for their insubordination to the government of their
			 country. without the pleasure of knowing who is the author he begs leave to express here his respect for him.
        